Name: Council Regulation (EC) No 678/2001 of 26 February 2001 concerning the conclusion of Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on reciprocal preferential trade concessions for certain wines and spirits, and amending Regulation (EC) No 933/95
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  European construction;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0678Council Regulation (EC) No 678/2001 of 26 February 2001 concerning the conclusion of Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on reciprocal preferential trade concessions for certain wines and spirits, and amending Regulation (EC) No 933/95 Official Journal L 094 , 04/04/2001 P. 0001 - 0005Council Regulation (EC) No 678/2001of 26 February 2001concerning the conclusion of Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on reciprocal preferential trade concessions for certain wines and spirits, and amending Regulation (EC) No 933/95THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) An Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines(1) was signed on 29 November 1993 and extended by an Agreement in the form of an Exchange of Letters(2) signed on 8 February 2000.(2) An Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on the reciprocal establishment of tariff quotas for certain wines(3) was signed on 29 November 1993 and extended by an Agreement in the form of an Exchange of Letters(4) signed on 3 February 2000.(3) An Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines(5) was signed on 26 November 1993 and extended by an Agreement in the form of an Exchange of Letters(6) signed on 11 February 2000.(4) These three Agreements expired on 31 December 2000.(5) In accordance with the directives adopted by the Council, the Commission and the three associated countries concerned concluded negotiations on new reciprocal trade concessions for certain wines and spirits and on the reciprocal protection and control of wine names and spirit designations. These results of the negotiations will have to be integrated in the framework of the Europe Agreements in the form of additional Protocols.(6) Pending the procedure for the adoption and the entering into force of the said additional Protocols and in order to implement from 1 January 2001 the results of the negotiations on new bilateral trade concessions for certain wines and spirits, Agreements in the form of Exchanges of Letters between the European Community and the three associated countries concerned on reciprocal preferential trade concessions for certain wines and spirits should be adopted. The bilateral tariff concessions provided for by these three Agreements in the form of Exchanges of Letters should be identical to those of the envisaged additional Protocols to the Europe Agreements. These Agreements in the form of Exchanges of Letters should expire on the entry into force of the said additional Protocols.(7) Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania(7) should be amended in accordance with the said transitional Agreements in the form of Exchanges of Letters.(8) In order to facilitate the implementation of certain provisions of the Agreements, the Commission should be authorised to adopt the necessary legislation for their implementation in accordance with the procedure laid down in Article 75 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(8),HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on reciprocal preferential trade concessions for certain wines and spirits is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation (Annex II).Article 2The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary on reciprocal preferential trade concessions for certain wines and spirits is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation (Annex III).Article 3The Agreement in the form of an Exchange of Letters between the European Community and Romania on reciprocal preferential trade concessions for certain wines and spirits is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation (Annex IV).Article 4The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Article 5The Commission is hereby authorised to adopt the necessary acts for implementation of the Agreements, in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999.Article 6Article 1 of Regulation (EC) No 933/95 is replaced by the following:"Article 11. From 1 January 2001, and without prejudice to paragraph 2, the customs duties applicable on importation of the following products originating in Bulgaria, Hungary and Romania shall be suspended at levels and within the limits of tariff quotas as indicated with respect to each product:(a) Wines originating in Bulgaria:>TABLE>(b) Wines originating in Hungary:>TABLE>(c) Wines originating in Romania:>TABLE>2. Admission under the tariff quotas referred to in paragraph 1 shall be confined to wines accompanied by a completed document VI 1 or an extract VI 2, in accordance with the provisions of Regulation (EEC) No 3590/85(9)."Article 7The Annex to Regulation (EC) No 933/95 is replaced by Annex I to this Regulation.Article 8This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 337, 31.12.1993, p. 3.(2) OJ L 49, 22.2.2000, p. 7.(3) OJ L 337, 31.12.1993, p. 83.(4) OJ L 49, 22.2.2000, p. 11.(5) OJ L 337, 31.12.1993, p. 173.(6) OJ L 49, 22.2.2000, p. 15.(7) OJ L 96, 28.4.1995, p. 1. Regulation as last amended by Regulation (EC) No 388/2000 (OJ L 49, 22.2.2000, p. 4).(8) OJ L 179, 14.7.1999, p. 1.(9) Commission Regulation (EEC) No 3590/85 of 18 December 1985 on the certificate and analysis report required for the importation of wine, grape juice and grape must (OJ L 343, 20.12.1985, p. 20). Regulation as last amended by Regulation (EC) No 960/98 (OJ L 135, 8.5.1998, p. 4).ANNEX I"ANNEXTARIC codes>TABLE>"